Case 7:20-cr-00394-UA Document 9 Filed 08/10/20 Page sour FY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20-MJ-7643 (UA)
Bornwakim Pilgrim

Defendant(s).

X

 

Defendant Bornwakim Pilgrim hereby voluntarily consents to participate in the following
proceeding via videoconferencing or J teleconferencing:

LJ Initial Appearance Before a Judicial Officer

ix] Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Xx]

Bail/Detention Hearing

LJ Conference Before a Judicial Officer - Assignment of Counsel

5 | (Sorauy lam er ican s/ Sam Braverman
Defendant's Signature CL fer < ' slew) Defendant’s Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Bornwakim Pilgram Samuel M. Braverman
Print Defendant’s Name Print Counsel’s Name

 

  
 
 

This proceeding was conducted by reliable video o

 

; APS Distrietsidge/U.S. Magistrate Judge

 
